Citation Nr: 1758387	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 2010, for the award of service connection for a traumatic brain injury (TBI).  

2.  Entitlement to an effective date earlier than January 14, 2008, for the award of service connection for a major depressive disorder.  

3.  Entitlement to an initial increased rating for service-connected major depressive disorder in excess of 50 percent, prior to August 3, 2011.

4.  Entitlement to service connection for gastritis, to include as secondary to service connected TBI.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1971 to June 1973.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued in August 2010, March 2011, and August 2011 by the Department of Veteran Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for a TBI was received by VA on April 29, 2010; there is no evidence of record to demonstrate that a claim for service connection for a TBI was received prior to that date, which is well after one year after the Veteran's discharge from service.  

2.  The Veteran's initial claim of service connection for a major depressive disorder was received by VA on January 14, 2008; there is no evidence of record to demonstrate that a claim for service connection for a major depressive disorder was received prior to that date, which is well after one year after the Veteran's discharge from service.  

3.  Prior to January 19, 2009, the Veteran's major depressive disorder was productive of occupational and social; impairment with reduced reliability and productivity due to such symptoms as depressed mood and sleep impairment.  

4.  From January 19, 2009 to April 30, 2009, the Veteran's major depressive disorder was productive of occupational and social impairment with deficiencies in most areas.  

5.  From April 30, 2009 to August 3, 2011, the Veteran's major depressive disorder was productive of occupational and social; impairment with reduced reliability and productivity due to such symptoms as depressed mood and sleep impairment.  

6.  The Veteran's gastritis is not shown to have been caused or aggravated by another service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing an effective date prior to April 29, 2010, for the award of service connection for a TBI have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

2.  The criteria for establishing an effective date prior to January 14, 2008, for the award of service connection for a major depressive disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).  

3.  Prior to January 2009, the criteria for an initial disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2017).

4.  From January 19, 2009 to April 30, 2009, the criteria for an initial disability rating of 70 percent, but not higher, for a major depressive disorder have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2017).

5.  From April 30, 2009 to August 3, 2011, the criteria for an initial disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2017).

6.  The criteria for service connection for gastritis have not been met.  38 U.S.C.A. §§ 1131 (West 2012); 38 C.F.R. §§ 3.102 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2017) (applying Scott to a duty to assist argument).  

2.  Earlier Effective Date Claims  

Generally, the assignment of effective dates is governed by 38 U.S.C. § 5110 (2012) and 38 C.F.R. § 3.400 (2017).  If a claim is received within one year of a veteran's separation from service, the effective date will be the date of separation from active duty or the date that entitlement arose.  Otherwise, the effective date for an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date that entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  


A.  Entitlement to an effective date earlier than April 29, 2010, for the award of service connection for a traumatic brain injury (TBI).  

Currently, the Veteran is assigned an effective date of April 29, 2010, for the award of service connection for a TBI.  This effective date corresponds to the date of receipt for the initial claim of service connection for TBI, which was opened via VA Form 21-4138 after the Veteran contacted his local RO regarding his request for benefits.  This claim was received well after one year following the Veteran's discharge from service.  

The Board has reviewed the file and there is no indication of any claim for service connection for a TBI received prior to April 29, 2010.  Neither the Veteran nor his representative has presented any argument regarding entitlement to an effective date prior to that date; specifically, neither the Veteran nor his representative has argued that the Veteran submitted a service connection claim prior to April 29, 2010.  The Board recognizes the onset of the Veteran's TBI was during service.  However, he did not file his claim for service connection within one year of service discharge.  As the date of the claim is the later date between the date of receipt of the claim and the date that entitlement arose, an earlier effective date is not warranted.  The Board must deny an effective date prior to April 29, 2010, for the award service connection for the Veteran's TBI.  The effective date corresponds to the date on which his claim of service connection was received by VA and is the earliest possible assignable effective date in this case.  See 38 C.F.R. §§ 3.102, 3.400 (2017).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Entitlement to an effective date earlier than January 14, 2008, for the award of service connection for a major depressive disorder.  

Here, review of the record indicates that the Veteran first filed a claim for entitlement to service connection for a major depressive disorder in January 1979.  The claim was denied in an April 1979 rating decision, however the Veteran did not appeal that decision and it became final.  

The Veteran filed to reopen the claim for entitlement to service connection for a major depressive disorder on January 14, 2008.  In a January 2008 letter, the Veteran was informed that the issue of entitlement to service connection for a psychiatric disability was denied in a final April 1979 rating decision, and that he would have to submit new and material evidence to reopen the claim.  This claim was denied in a March 2008 rating decision, and the Veteran submitted a timely Notice of Disagreement (NOD) that same month.  A Statement of the Case (SOC) was issued in December 2008, and the Veteran submitted a timely substantive appeal in January 2009.  In an August 2011 rating decision the Veteran was granted service connection for a major depressive disorder.  An effective date of January 14, 2008 was assigned at that time, based upon the date that the Veteran's claim to reopen was received.  

Where new and material evidence is received to reopen and allow the claim more than one year after a previous final denial, the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (q) (2) (2017).  Here, the evidence of record establishes that the Veteran was first diagnosed with a psychiatric disability in 1979, and the Veteran filed a prior claim for entitlement to service connection for a psychiatric disability in January 1979.  However, this claim was denied in April 1979 and become final because the Veteran did not appeal the decision.  The Veteran filed to reopen the claim on January 14, 2008.  Therefore, the date of the receipt of claim to reopen is the appropriate effective date, as it is later than the date the entitlement arose.  

Accordingly, the Board must deny an effective date prior to January 14, 2008, for the award of service connection for the Veteran's major depressive disorder; such date corresponds to the date on which his claim to reopen was received by VA and is the earliest possible assignable effective date in this case.  See 38 C.F.R. 
§§ 3.102, 3.400 (2017).  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

2. Increased Rating Claim

The Veteran contends that his major depressive disorder is entitled to a rating in-excess of 50 percent, prior to August 3, 2011.  

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Disability evaluations are determined by assessing the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As such, the Board will analyze the evidence of record to determine the Veteran's current levels of disability.  In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.  

Under Diagnostic Code 9434 (major depressive disorder), a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

The symptoms listed in Diagnostic Code 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).   In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.   

With respect to the Veteran's claim, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

In this case, an August 2011 rating decision awarded the Veteran service connection for a major depressive disorder and assigned a 50 percent disability rating.  A January 2012 rating decision increased the disability rating to 100 percent disabling, effective August 3, 2011.  The Veteran now contends that his service connected major depressive disorder warrants a higher initial disability rating than 50 percent disabling, for the period prior to August 3, 2011.  

The Veteran submitted a February 2008 private medical opinion provided by Dr. F.M.  The opinion provided that the Veteran is unable to maintain employment due to "growing anxieties and headaches."  To that end, the Veteran reported being unemployed for more than twenty-five (25) years.  The Veteran also reported temperament issues at home, a dislike for social contact, and social withdrawal.  Dr. F.M. noted that the Veteran suffered from separation anxiety with depressed feelings, sleep impairment, and homesickness.  The private physician suggested further evaluation of the Veteran's condition at that time.  

A March 2008 VA treatment record shows that the Veteran denied hallucinations and that he had been feeling down without energy to do his usual activities (he stopped running due to being tired).  His wife reported mood swings and irritability at times.  The clinician observed that he was wearing a clean cap, and exhibited good eye contact and clear speech.  He was without tremors or involuntary movements,  orolingual dyskinesia, or gross neurological deficits.  He was cooperative, in no acute distress, and with relevant, coherent, logical thoughts.  He was anxious and his mood was constricted.  He had no active hallucinations, delusions, or ideas to harm himself or others.  His cognitive functions were well preserved.  A GAF score of 70 was provided.  

In a July 2008 VA psychiatry treatment record, the Veteran denied suicidal ideas, but reported auditory hallucination, when he forgot to take his medication.  The examiner observed the Veteran to be clean, but unshaven.  The Veteran exhibited good eye contact, clear non-spontaneous speech, and a cooperative attitude.  He had no tremors, no involuntary movements, no orolingual dyskinesia, and no gross neurological deficits.  The Veteran was reported to be coherent and logical, but had an anxious mood and constricted effect.  The examiner noted no active hallucinations, no delusions, no homicidal or suicidal thoughts, and a well preserved cognitive functioning.  The examiner assigned a global assessment of functioning score (GAF) score of 70-75 percent for the Veteran.  

The Veteran submitted a January 19, 2009 private medical opinion provided by Dr. N.O.  The private physician noted "occupation and social impairment with deficiencies at work, family relations, judgment, thinking and mood."  Dr. N.O. provided that the Veteran is not able to maintain employment due to constant impulsive and aggressive conduct, and the inability to follow instruction.  Moreover, it was noted that the Veteran could not handle stress, maintain his concentration, and perform within a schedule or meet production standards.  The Veteran was noted to no longer care for his wife and kids with the Veteran very aggressive and irritated towards his wife.  The Veteran reported suicidal ideations, auditory hallucinations, sleep impairment, altered thought process, and social withdrawal.  Dr. N.O. opined that, "there is clear impairment in functional status and quality of life."  The physician also observed impaired impulsive control, continuous irritability with periods of violence, spatial disorientation, and inappropriate personal hygiene.  

The Veteran was provided a VA mental disorders examination on April 30, 2009.  The Veteran described his relationships with his family, friends, and neighbors as good.  The Veteran reported hearing voices while sleeping and during the day.  The examiner observed that the Veteran was unshaven, casually dressed, tense, guarded, and depressed.  The Veteran's affect was appropriate, but was easily distracted.  The Veteran was unable to state the date, month, or year.  The examiner noted the Veteran's thought process was evasive, and thought content was unremarkable.  The Veteran was noted to have the ability to understand the outcome of his behavior.  The examiner noted that the Veteran suffered from sleep impairment; but he had no hallucinations, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  He had good impulse control without episodes of violence.  The examiner found no complications to the activities of daily living due to the Veteran's mental condition.  The Veteran's remote memory was mildly impaired; recent memory was normal; and immediate memory was severely impaired.  The Veteran was assigned a GAF score of 60.  The examiner found no occupational and social impairment due to the Veteran's mental condition.  The examiner opined that Veteran's report of "hearing voices" suggested illusions or hypnagogic hallucinations instead of hallucinations.  

An April 2010 VA treatment record noted that the Veteran was still hearing voices,  feeling depressed, had fragmented sleep, felt anxious, and lacked energy, interest, and motivation.  He denied suicidal ideas.  The Veteran had good support from his wife and they were raising their 11 year old granddaughter.  The clinician observed that the Veteran was clean and cooperative with clear speech and without tremors or involuntary movements.  His mood was depressed; his affect was appropriate; and thought process was relevant, logical, and coherent.  There were no suicidal or homicidal ideas, or delusions or hallucinations.  He was oriented in all spheres, his memory was intact for all events, and he had good insight and judgement.  A GAF score of 60 was noted. 

A January 2011 VA treatment record showed that the Veteran denied suicidal ideas and that he had good support from his wife.  He was observed to be clean and tearful at times.  He was cooperative with clear speech, without any tremors or  involuntary movements; his mood was anxious; his affect was restricted; thought process was relevant, logic, and coherent; thought content was without suicidal or homicidal ideas; and perception was without delusions or hallucinations.  He was 
alert and oriented in all spheres; his memory was intact for all events, and he had good insight and judgement.  A GAF score of 50 was noted. 

The Veteran was afforded a VA mental examination in February 2011.  The Veteran described the quality of his social relationships as fine.  The Veteran also reported staying home most of the time, no history of suicide attempts, and no history of violence.  During the examination, the Veteran claimed insomnia, depressed mood, anxiety, ill humor, and poor sleep, which the Veteran described as ranging from moderate to severe in severity.  The examiner observed the Veteran to be clean, casually dressed, cooperative, anxious, and depressed.  His speech was spontaneous, soft, slow, and clear.  His affect was appropriate.  The Veteran was intact to person, time, and place.  The examiner noted no delusions, sleep impairment, hallucinations, obsessive/ritualistic or inappropriate behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  He had poor impulse control.  The Veteran was noted to have a normal memory.  As to thought process, the examiner noted paucity of ideas; as to thought content, there was preoccupation with one or two topics; as to judgment, he understood the outcome of his behavior; and as to insight, the Veteran understood that he had a problem.  The examiner commented that the Veteran was able to maintain minimum personal hygiene.
The Veteran reported not working since 1975.  The examiner assigned a 60 GAF score and found the Veteran to have a sad mood, insomnia, feelings of worthlessness and hopelessness.  The examiner noted that the Veteran presented with reduced reliability and productivity due to his mental disorder.  Moreover, the examiner further provided that the Veteran's symptoms were variable with symptoms ranging from moderate to severe with moderate to severe impairment to social and occupational functioning.  

In considering the frequency, severity, and duration of the Veteran's symptoms, the Board finds that staged ratings are appropriate for this claim.

Based on the evidence, prior to January 19, 2009, the Board finds that an increased rating in excess of 50 percent disabling is not warranted.  During this period, the Veteran's symptoms included anxiety, depressed feelings, and sleep impairment.  The objective medical evidence does not support a finding that the Veteran suffered from suicidal ideations; obsessional rituals interfering with routine activities; speech that was illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Moreover, the Veteran was assigned a GAF score of 70 during this period, which corresponds with some mild symptoms, or difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  While the absence of these symptoms is not always determinative, the Veteran failed to show other symptoms of similar severity, frequency, and duration.  Therefore, the Board finds that the reported symptomatology more closely aligns with that embodied in the criteria for a 50 percent disability rating.  Accordingly, the Board finds that the assignment of an increased rating is not warranted at this time for the period prior to January 19, 2009.  

Next, the Board finds that an increased rating is warranted for the period of January 19, 2009 to April 30, 2009.  The January 2009 private medical opinion indicates a worsening of the Veteran's disability sufficient to justify the assignment of a 70 percent disability rating.  At that time, the Veteran reported the inability to handle stress and maintain his concentration, suicidal thoughts, altered judgment, auditory hallucinations, and sleep impairment.  The private physician observed impaired impulsive control, continuous irritability with periods of violence, spatial disorientation, and inappropriate hygiene.  Additionally, the physician noted a clear impairment in functional status and quality of life.  Accordingly, the Veteran described ongoing challenges in maintaining effective relationships with friends and family.  Thus considering the totality of the evidence, the Board finds that the Veteran's major depressive disorder symptoms more nearly approximate the criteria for a 70 percent rating for the period of January 19, 2009 to April 30, 2009.  

However, the Board notes the Veteran's VA examinations in April 2009 and February 2011 indicate an improvement of the Veteran's major depressive disorder symptomology, thus the Board finds that an increased rating in excess of 50 percent disabling is not warranted for the period of April 30, 2009 to August 3, 2011.  During this period, the Veteran reported such ongoing symptoms as depression, anxiety and chronic sleep impairment which are properly embodied in the criteria for a 50 percent disability rating for the period of April 30, 2009 to August 3, 2011.  The Veteran consistently denied suicidal/homicidal ideations.  Also, he has not shown obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships to justify an increased rating.  While the absence of these symptoms is not always determinative, the Veteran failed to show other symptoms of similar severity, frequency, and duration.  

The Veteran described his relationships between friends and family as good or fine during this period.  The Veteran was noted to be clean and cooperative upon examination.  The April 2009 VA examiner found no impairment of the Veteran's occupational and social functioning.  However, the February 2011 VA examiner found an occupational and social impairment with reduced reliability and productivity due to his symptoms.  The Board also notes that Veteran was assigned a GAF scores of 50 and 60, which reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  Therefore, the Board finds that the reported symptomatology more closely aligns with that embodied in the criteria for a 50 percent disability rating for the period from April 30, 2009 to August 3, 2011.  

Finally, the Board notes that during the appeal period the Veteran's symptoms were not commensurate with total occupational and social impairment to warrant a 100 percent disability evaluation.  The Veteran did not demonstrate gross impairment in thought processes or communication.  Additionally, he has not shown grossly inappropriate behavior; persistent danger of hurting self or others (his suicidal ideation is contemplated in the 70 percent disability evaluation granted herein); persistent delusions or hallucinations; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place.  While he had some memory problems, there is no indication that he had memory loss for names of closest relatives, own occupation, or own name.  

Therefore, the Board finds the 50 percent disability evaluation prior to January 19, 2009; the 70 percent disability evaluation for the period from January 19, 2009 to April 30, 2009; and the 50 percent disability evaluations for the period from April 30, 2009 to August 3, 2011, most accurately reflects the Veteran's major depressive disorder.

3.  Service Connection

The Veteran contends that the medication related to the treatment of his service connected TBI caused or aggravated his claimed gastritis.  

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The record clearly establishes the first element of secondary service connection; it is established from the medical and lay evidence of record that the Veteran currently suffers from gastritis.  See December 2010 VA examination.  Therefore, the record clearly establishes the first element of secondary service connection, a current disability.  

Turning to the second element, the Veteran is service connected for a TBI, thus the record clearly establishes the second element of secondary service connection.

Hence, the question for the Board is whether the Veteran's claimed gastritis was caused or aggravated by the Veteran's service connected TBI.  

The Board finds that the preponderance of the evidence is against finding that the Veteran's gastritis was caused or aggravated by his service-connected TBI.  The objective medical evidence of record fully supports that conclusion.

A December 2010 VA examination report provided that the Veteran's gastritis condition was not caused by or a result of the medication for his service connected TBI.  The examiner noted that the Veteran did not affirm whether the Panadol or Tylenol used for his TBI was offensive to his stomach.  Moreover, the examiner noted that the medical literature did not support the conclusion that Panadol and Tylenol were likely to cause gastritis, specifically when taken sporadically as the Veteran did.  The examiner provided that Veteran's diet and medications for other non-service connected conditions could be the cause of the Veteran's gastritis, but not the medication related to his service connected TBI.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In this case, as to the issue of whether the Veteran's gastritis is secondary to his service-connected TBI, the Board finds that the December 2010 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and pursuant to the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion.  The examiner based his opinion on review and evaluation of the record; and he provided rationale for his findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Concerning the theory of direct service connection, the Board notes that the Veteran has not made any statements that his gastritis was incurred or aggravated by his military service.  His service treatment records (STRs) are silent as to any diagnosis, treatment, or symptoms of gastritis in-service.  The Veteran's medical records indicate an onset of gastritis in 2009, over three decades after service discharge, with ongoing treatment since that time.  Therefore, direct service-connection is not warranted here because there is no evidence, lay or medical, relating the Veteran's current gastritis to his military service on a basis of direct service connection.  

The Board has considered the Veteran's contention that his gastritis was caused, or aggravated by his service-connected TBI.  In this regard, the Veteran is competent to report the symptoms that he experienced and his history of treatment.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to a complex medical opinion regarding the etiology of gastritis.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the December 2010 VA examiner, a medical professional, to be the most probative evidence of record as to the current nature and etiology of his gastritis. 

This opinion ultimately outweighs the Veteran's lay contentions.  See Jandreau, 492 F.3d at 1372. (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding that the Veteran's gastritis was caused or aggravated by other service-connected disability.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. §5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, secondary service connection is not warranted.  



ORDER

An effective date prior to April 29, 2010 for the award of service connection for a TBI is denied.  

An effective date prior to January 14, 2008, for the award of service connection for a major depressive disorder is denied.  

Prior to January 19, 2009, entitlement to a disability rating in excess of 50 percent for major depressive disorder is denied.  

For the period of January 19, 2009 to April 30, 2009, entitlement to a disability rating of 70 percent, but no higher, for a major depressive disorder is granted, subject to the regulations governing the award of monetary benefits.

For the period of April 30, 2009 to August 3, 2011, entitlement to a disability rating in excess of 50 percent for major depressive disorder is denied.  

Entitlement to service connection for gastritis, to include as secondary to service connected TBI is denied.  




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


